Case 1:20-cv-00160-MAC-ZJH Document 7 Filed 05/20/20 Page 1 of 2 PageID #: 34




UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


JOHN P. WALLACE,                                  §
                                                  §
                Plaintiff,                        §
                                                  §
versus                                            §    CIVIL ACTION NO. 1:20-CV-160
                                                  §
                                                  §
ROBERT VILLAPONDO,                                §
                                                  §
                Defendant.                        §

    MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING THE
        MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff, John P. Wallace, an inmate confined at the Mark Stiles Unit with the Texas

Department of Criminal Justice, proceeding pro se, filed this civil rights action pursuant to 42 U.S.C.

§ 1983 against defendant Robert Villapondo.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends dismissing this civil rights action pursuant to 28 U.S.C. §

1915(g).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. Plaintiff filed

objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo review

of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

         Plaintiff asserts a claim for deliberate indifference to his serious medical needs. Plaintiff

does not adequately allege is under imminent danger of serious physical injury. The cases cited by
Case 1:20-cv-00160-MAC-ZJH Document 7 Filed 05/20/20 Page 2 of 2 PageID #: 35



the Magistrate Judge were all dismissed as frivolous and/or for failure to state a claim which properly

count as a strike pursuant to 28 U.S.C. § 1915(g).

                                              ORDER

       Accordingly, the objections of the plaintiff are OVERRULED. The findings of fact and

conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is

ADOPTED. The court will enter a Final Judgment in accordance with the recommendations of the

Magistrate Judge.


           SIGNED at Beaumont, Texas, this 20th day of May, 2020.




                                               ________________________________________
                                                           MARCIA A. CRONE
                                                    UNITED STATES DISTRICT JUDGE




                                                  2
